COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-116-CV
 
KEVIN
LEE MCCARROLL                                                       APPELLANT
 
                                                   V.
 
THOMAS CALLAHAN, WOODY GOSSOM,                               APPELLEES
PAT NORRISS, GORDON
GRIFFITH, 
BILL
PRESSON, AND JOE MILLER                                                           
                                                                                                        
                                               ----------
             FROM
THE 30TH DISTRICT COURT OF 
WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s letter
received January 11, 2008, which we treat as a motion to dismiss the
appeal.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.  
 
DELIVERED:  February 7, 2008  




[1]See Tex. R. App. P. 47.4.